*34On Petition To Transfer
Myers, J.
— This case, comes to us on petition to transfer. We concur in the opinion of the Appellate Court with the exception that it uses the case of State ex rel. Brosman v. Whitley Circuit Court et al. (1963), 186 N. E. 2d 881, as authority to support the proposition that when an answer is filed to a complaint the issues are closed. While the general proposition of law expressed in the Appellate Court’s opinion is correct (see Black’s Law Dictionary, Fourth Edition, page 964 et seq., “issue”), the foregoing case cannot be cited as authority because this court has granted a petition for rehearing generally, and the case is before the court as if it had never been decided. Booher et al. v. Goldsborough et al. (1873), 44 Ind. 490; Bally et al. v. Guilford Twy. School Corp., etc. (1955), 234 Ind. 273, 126 N. E. 2d 13.
Petition to transfer denied.
Landis, C. J., and Achor and Arterburn, JJ., concur. Jackson, J., concurs in result.
Note. — Reported in 196 N. E. 2d 76.